                                                      U.S. Department of Justice
                                                      United States Attorney
                                                      District ofNew Mexico

                                                     Post Office Box 607                 505/346-7274
                                                     Albuquerque, New Mexico 87103        505/346-7224
                                                                                     FAX 505/346-7296

                                                      September 24, 2020

VIA CERTIFIED MAIL
Francisco Lino Lopez
2801 Louden Circle
Las Vegas, NM 87701

         RE:    NOTICE OF COMPLAINT FOR FORFEITURE
                United States v. $9,950.00 in US. Currency, et.al.,
                Civil No. 1:20-cv-00454-SWS-MLC

To Potential Claimant:
       The United States has filed a complaint for forfeiture against the Defendant Property in
the above case on May 12, 2020. Enclosed are a Verified Complaint in Rem and a Notice of
Complaint for Forfeiture Against Property.

         By receipt ofthis letter, you are given actual notice ofthe forfeiture proceedings ofthe
Defendant Property referred to in the complaint. Ifyou wish to contest a forfeiture case, you
must file a verified claim to the property within 35 days ofservice ofthe complaint. The claim
must pe signed by the claimant under penalty ofperjury and must identify the particular property
or properties in which the claimant claims a legal right, title or interest. In addition, serve and
file an answer to the complaint within 21 days after filing the claim. Your claim and answer
must be filed under the above case name. and number in the United States District Court for the
District ofNew Mexico, Clerk ofthe Court at 333 Lomas Blvd., N.W., Albuquerque, NM 87102,
with a copy mailed to me. Ifyou do not file the appropriate pleadings, I will request a default
judgment.

       Thank you for your attention to the matters discussed in this letter.                        )
                                                     Sincerely yours,




Enclosures




                                      ATTACHMENT 1
,...,
Ir
..a   $
.::I" Extra Se          Fees (check box; add fee as appropriate)
       O Return Receipt (hardcopy)        $ -----
Cl
       O Return Recelpt(electronlc)       $ -----                        Postmark
Cl
Cl OcertifledV                                                             Here
CJ 0Actult$191
       O AdultSlg1
                          Francisco Lino Lopez
"°
Cl Postage
  $
� Total Pesta
                          2801 Louden Circle
        $
                          Las Vegas, NM 87701
� r-   -=c-­
      SentTo
,...,
CJ Street andApl. No., or PO Box No.
�
        City.Siate, ZIP+4"·--····································-········"" ·-················
                    :tt   • •                 f I   Ht   t•




                                                                                          ATTACHMENT 1
11/18/2020                                                  USPS.com® - USPS Tracking® Results




   USPS Tracking
                                           ®                                                                                  FAQs   




                                                Track Another Package                   +




                                                                                                                            Remove   
   Tracking Number: 70173380000046917723

   Your item was delivered at 11:32 am on October 8, 2020 in LAS VEGAS, NM 87701.




     Delivered




                                                                                                                                     Feedback
   October 8, 2020 at 11:32 am
   Delivered
   LAS VEGAS, NM 87701

   Get Updates        




                                                                                                                               
       Text & Email Updates


                                                                                                                               
       Tracking History


                                                                                                                               
       Product Information



                                                             See Less      




                                 Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.


                                                        ATTACHMENT 1
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=3&text28777=&tLabels=70173380000046917723%2C%2C&tABt=false                  1/2
                                                      U.S. Department of Justice
                                                     United States Attorney
                                                     District ofNew Mexico

                                                     Post Office Box 607                 505/346-7274
                                                     Albuquerque, New Mexico 87103        505/346-7224
                                                                                     FAX 505/346-7296

                                                      September 24, 2020


Francisco Lino Lopez
2801 Louden Circle
Las Vegas, NM 87701

         RE:   NOTICE OF COMPLAINT FOR FORFEITURE
               United States v. $9,950. 00 in US. Currency, et. al.,
               Civil No. 1:20-cv-00454-SWS-MLC

To Potential Claimant:
       The United States has filed a complaint for forfeiture against the Defendant Property in
the above case on May 12, 2020. Enclosed are a Verified Complaint in Rem and a Notice of
Complaint for Forfeiture Against Property.

         By receipt of this letter, you are given actual notice of the forfeiture proceedings of the
Defendant Property referred to in the complaint. If you wish to contest a forfeiture case, you
must file a verified claim to the property within 35 days of service of the complaint. The claim
must be signed by the claimant under penalty of perjury and must identify the particular property
or properties in which the claimant claims a legal right, title or interest. In addition, serve and
file an answer to the complaint within 21 days after filing the claim. Your claim and answer
must be filed under the above case name and number in the United States District Court for the
District of New Mexico, Clerk of the Court at 333 Lomas Blvd., N.W., Albuquerque, NM 87102,
with a copy mailed to me. If you do not file the appropriate pleadings, I will request a default
judgment.

       Thank you for your attention to the matters discussed in this letter.

                                                     Sincerely yours,




Enclosures




                                      ATTACHMENT 1
                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                Plaintiff,

        v.                                                     Civ. No. 1:20-cv-00454-SWS-MLC

$9,950.00 IN UNITED STATES CURRENCY,

$2,000.00 IN UNITED STATES CURRENCY,

$1,243.00 IN UNITED STATES CURRENCY,

               Defendants-in-rem.

         To:     FRANCISCO LINO LOPEZ


                        NOTICE OF COMPLAINT FOR FORFEITURE
                                 AGAINST PROPERTY

        A civil complaint seeking forfeiture pursuant to 21 U.S.C. § 88l(a)(6) was filed on

May 12, 2020 in the United States District Court for the District of New Mexico on behalf of the

United States of America, plaintiff, against the Defendant Property. The complaint alleges that

said property may, for the causes stated in the complaint, be forfeited to the United States.

       All persons asserting an interest in or claim against the Defendant Property and who have

received direct notice of the forfeiture action must file a verified claim with the Clerk of this

Court pursuant to Rule G(5) of the Supplemental Rules for Admiralty or Maritime and Asset

Forfeiture Claims, thirty-five (35) days after the notice is sent. In addition, any person having

filed such a claim shall also serve and file an answer to the complaint or a motion under Rule 12

of the Federal Rules of Civil Procedure within twenty-one (21) days after filing the claim.

       Supplemental Rule G(5) provides in pertinent part: "The claim must: (A) identify the




                                       ATTACHMENT 1
specific property claimed; (B) identify the claimant and state the claimant's interest in the

property; (C) be signed by the claimant under penalty of perjury; and (D) be served on Assistant

United States Attorney, [Stephen R. Kotz], designated under Rule G(4)(a)(ii)(C) or (b)(ii)(D)."

       Claims and Answers are to be filed with the Clerk, United States District Court for the

District of New Mexico, 333 Lomas Blvd., N.W., Albuquerque, NM 87102 with a copy thereof

sent to the Assistant United States Attorney, P.0. Box 607, Albuquerque, NM 87103. If you fail

to do so, judgment by default will be taken against you for the relief demanded in the complaint.

Additional procedures and regulations regarding this forfeiture action are found at

19 U.S.C. §1602-1619, 28 C.F.R. Part 9, and 18 U.S.C. § 983.

                     www.forfeiture.gov for a listing of all judicial forfeiture notices.


                                                      Mitchell R. Elfers
                                                      Clerk of Court

                                                  By:�'\�                      \J.-0
                                                     Deputy Clerk




                                      ATTACHMENT 1
